Citation Nr: 1614259	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety. 

2.  Entitlement to service connection for lumbar spine disorder. 

3.  Entitlement to service connection for bilateral leg condition, to include as secondary to lumbar spine disorder. 

4.   Entitlement to service connection for syncopal attacks. 

5.  Entitlement to service connection for dizziness. 

6.  Entitlement to service connection for mitral valve prolapses.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1980 to May 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

In June 2013, the Board remanded this matter for further development which has been completed, and the case has been returned for appellate consideration. 

As noted in the June 2013 Board remand, the Veteran failed to report for an April 2012 scheduled hearing before a member of the Board without good cause.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. 
§ 20.704 (2015).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

As noted above, the Board remanded these matters in June 2013.  In relevant part, after setting forth the extensive evidence and history of the case, the Board instructed the AOJ to obtain VA examinations to determine the nature and etiology of the each of the claimed disabilities.  Subsequently, the Veteran was afforded examinations in July 2013 and August 2013.  However, review of the reports shows that they are inadequate as they failed to review the record, provide reasons/bases for the conclusions reached, and/or discuss the contradictory evidence of record. 

As to the claim for an acquired psychiatric disorder, the July 2013 VA examiner noted diagnoses of bipolar disorder and polysubstance dependence in full sustained remission.  Noting the Veteran's current treatment for bipolar disorder and the Veteran's reported history, the examiner determined that the Veteran's bipolar disorder was not due to or caused by his service over 25 years before being diagnosed and treated for the condition.  This examination report is not sufficient as the examiner failed to provide any discussion to support the opinion and also failed to take into account the mental health treatment in service which was outlined in the Board's 2013 remand.  Additionally, the examiner did not provide opinions regarding the other psychiatric disabilities diagnosed during the appeal period (i.e. mood disorder, schizophrenia, depression, anxiety).  Therefore, the Veteran must be afforded another examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder and any disorder diagnosed during the appeal period.    

With regard to the appeal for a lumbar spine disability and bilateral leg condition, the Veteran was provided an examination in July 2013.  While the examiner took a history from the Veteran, she indicated that she did not review the Veteran's claims file but only his VA treatment records.  The examiner did not provide a diagnosis of any current lumbar spine disability, but the examination reflected an MRI report showing an impression of multi-level degenerative disk and facet degeneration.  The examiner found that the back disability was less likely as not incurred in or caused by service, and provided no rationale except to note that she would need the claims folder in order to render an opinion.  As previously set forth, the Board observes that the Veteran was treated in service for his spine and discussion of that fact as well as review of the claims folder was critical in addressing the etiology of the Veteran's lumbar spine and leg conditions.  Accordingly, further examination is warranted.  

As to the claims for syncopal attacks, dizziness, and mitral valve prolapses, the Veteran was provided an examination in July 2013.  The examiner found that there was no evidence of mitral valve prolapse at current hemodynamic loading.  However, review of current treatment records show a history of, as well as current diagnoses of, mitral valve prolapses.  Accordingly, discussion of any diagnosed disability during the appeal period was necessary.  On remand, the Veteran must be afforded another examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the claimed disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Also, secure any outstanding, relevant VA medical records.

2.  Schedule the Veteran for a VA psychiatric examination, with an appropriate specialist, to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder, a copy of the Board's June 2013 remand, and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, and any tests deemed necessary.

Based on the review of the claims files and examination of the Veteran, the examiner should: 

 a) Identify any current acquired psychiatric disorders.  (Please specify the diagnosis (or diagnoses).)

b) Provide an opinion as to whether it is it at least as likely as not (50 percent or greater probability) that any of the Veteran's currently diagnosed acquired psychiatric disorder(s) or any of the disorders diagnosed during the appeal period (depression, anxiety, schizophrenia, mood disorder ) were incurred in or are otherwise etiologically related to service.  In doing so, the examiner should consider the in-service complaints and treatment.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A complete explanation must be given for any opinion expressed, and the foundation for all conclusions should be set forth. The report of the examination should be associated with the claims file. 

3.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of the claimed lumbar spine and bilateral leg disorders found to be present.  The claims folder, a copy of the Board's June2013 remand, and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his lumbar spine and legs and any tests deemed necessary.

Based on a review of the record and the clinical findings from examination, the examiner should provide opinions on the following: 

a) Identify the nature of the Veteran's lumbar spine and bilateral leg disorders. (Please specify the diagnosis (or diagnoses)), to include reference to the MRI noted in the July 2013 examination showing multi-level degenerative disk and facet degeneration.

b) For any diagnosed lumbar spine disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability): (i) that such condition had its onset during the Veteran's period of active duty; or, (ii) that such disorder is related to or was otherwise caused by any injury that occurred during service.  In doing so, the examiner should consider the inservice treatment and various assessments for back problems.

For any diagnosed leg disorder, provide an opinion on whether it is at least as likely as not (50 percent or greater probability): (i) that such disorder had its onset during the Veteran's period of active duty; (ii) that such disorder is related to or was otherwise caused by any injury that occurred during service, to include as proximately caused by any in-service lumbar spine problems; (iii) that such disorder is either caused by or aggravated (chronically worsened) by the Veteran's lumbar spine disability.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  If the examiner is unable to provide any opinion requested, then he or she must state so and why.

4.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of the claimed mitral valve prolapse, anxiety with syncopal, and dizziness disorders found to be present.  The claims folder, a copy of the Board's June 2013 remand, and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, and any tests deemed necessary.

Based on a review of the record and the clinical findings from examination, the examiner should provide opinions on the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed (or diagnosed during the appeal period) mitral valve prolapse was originally manifested by the episodic symptoms of chest pain, dizziness, fainting spells, and heart palpitations recorded in the service treatment records.  

b) If the Veteran's in-service episodic symptoms do not mark the onset of his mitral valve prolapse, does the Veteran have any other currently diagnosed disorder manifested by symptoms of dizziness, anxiety, and/or syncopal attacks.  

If so, please, specify the diagnosis (or diagnoses) and indicate whether it is at least as likely as not that such disability(ies) had an onset in service or is otherwise related to the Veteran's period of service.

c) Does the evidence of record clearly and unmistakably show that the Veteran's mitral valve prolapse (or any other diagnosed disorder manifested by the episodic symptoms) existed prior to his entrance into active duty military service and, if so, whether there is clear and unmistakable evidence that such diagnosed disorder was NOT aggravated during active military service.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  If the examiner is unable to provide any opinion requested, then he or she must state so and why. 

5.  Thereafter, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  After completion of the above and any additional notice or development deemed necessary, re-adjudicate the claims remaining on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




